Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on April 23th 2020.  Claims 1 to 8 are pending and are examined below.

Specification
	The examiner acknowledges the amendments to the specification and withdraws the previous objections to the specification.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to German Patent Application No. DE 102019207303.4 filed on May 20th, 2019.

Response to Arguments
	The examiner withdraws the previous 35 U.S.C. 112 rejections for claims 5 and 7 in light of the amendments to these claims.  However, the amended language added to claims 1, 7, and 8 presents new issues related to 35 U.S.C. 112 that the examiner addresses in a later section.
In regards to the rejections under 35 U.S.C. 1010, the Applicant's arguments filed February 2nd, 2022 have been fully considered but they are not persuasive.  The 
Applicant’s arguments with respect to claim(s) 1 to 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine many of these references for many of these claims lies in the increased robustness in the combined method, which seeks to combine data from multiple sources.  This combination is obvious to a person having ordinary skill in the art because the method takes advantage of the benefits of each data source.  The examiner individually addresses the motivation to combine in more detail for each claim with each rejection under 35 U.S.C. 103 in a later section.
	Finally, the applicant argues that the examiner relied on official notice in the previous rejections.  The applicant’s arguments are not persuasive because the examiner did not use official notice in any of the prior art rejections.  Instead, the examiner used obviousness rationales based on legal precedent when duplication or repetition occurs.  The examiner notes that MPEP 2104.04 provides more detail on these rationales.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The examiner acknowledges that the amendments to claim 7 resolve the previous written description issue.  The examiner therefore withdraws the previous rejection to claim 7 under 35 USC § 112(a).
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The terms "means for modeling" and "means for mapping" are interpreted under 35 U.S.C. 112(f) but lack any structure or implementation in the specification.  The corresponding terms “modeling device” and “mapping device” appear in the specification, but again they do not provide any structure to these elements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 7, and 8 recites the limitation "the radar data" in the amended limitations.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 7, and 8 recite the limitation “wherein the ascertained matching objects form what the transfer model” in their amended language.  This limitation appears either contain a typo or be an incomplete sentence.  Either circumstance renders these claims indefinite.  The examiner interprets this limitation as containing a typo: specifically, for the purposes of examination, the examiner interprets this limitation as “wherein the ascertained matching objects form the transfer model” instead of the language in the amended claims.
Claims 2 to 6 depend on claim 1 and are also rejected under 35 U.S.C. 112(a).
Regarding claim 7, the claim limitations “means for modeling” and “means for mapping” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The corresponding terms "modeling device" and "mapping device" appear in the specification, but they do not provide any structure to these elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicant's arguments filed February 2nd, 2022 have been fully considered but they are not persuasive.  The amendments only additional context or information and do not overcome any rejections under 35 U.S.C. 101.
Claims 1 to 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process for creating a localization map involving observation, evaluation, and judgment. This judicial exception is not integrated into a practical application because the implementation is generic and at a high level of abstraction. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are all well-understood, routine, and conventional aspects expressed at a high level of generality without reference to structure or implementation details.

	The examiner provides the following arguments to justify this conclusion.  These arguments follow the subject matter eligibility test given in MPEP 2106.

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 1 to 6 are method (process) claims, claim 7 is a system (machine) claim, and claim 8 is a machine claim.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prone one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea.  The applicant’s arguments to the contrary are not persuasive.  In particular, the claims recite the mental process of creating a localization map.  This mental process involves observation (“sensing … a defined region” and “providing … photographic satellite data of the defined region”), evaluation (“determining … matching detected objects” and “generating … a transfer model from the matching detected objects”), and judgment (“creating … the localization map using of the transfer model”).  There is no physical structure or processes specified in these claims, beyond that of routine data collection, and all of these steps could be achieved in the human mind augmented only by conventional tools like pencil and paper.  The amended limitations only serve to provide additional context and do not change the fact that the claims recite an abstract idea.
Step 2A, prone two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements are a surround-field sensor, a satellite, photographic satellite data, a processor, a transfer model, and a localization map.  The practical application is map creation.  The claims integrate these additional elements into the practical application because the method claims merely recite the steps of 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements are all either abstract or conventional.  The amended limitations again only serve to provide additional context, and they do not change the nature of the additional elements, which remain either abstract or conventional in the amended language.
Therefore, the claims are not eligible subject matter under 35 U.S.C. 101, even after the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 7 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (US 20160239983 A1), hereinafter known as Dorum, in view of Chen et al. (US 20150193963 A1), hereinafter known as Chen, Hamer (DE 102016220308 A1), hereinafter known as Hamer, and Jenner (NPL document), hereinafter known as Jenner.
Regarding claim 1, Dorum teaches a method for creating a localization map for a vehicle, the method comprising
sensing, via a surround-field sensor of a mapping vehicle, a defined region (Dorum, ¶[0037], “The processing server 102 may receive probe data from a mobile device 114. The mobile device 114 may include one or more detectors or sensors as a positioning system built or embedded into or within the interior of the mobile device 114. Alternatively, the mobile device 114 uses communications signals for position determination. The mobile device 114 receives location data from the positioning system. The server 102 may receive sensor data configured to describe a position of a mobile device, or a controller of the mobile device 114 may receive the 
providing, via a satellite, photographic satellite data of the defined region (Dorum, ¶[0030], “The map database 108 may be maintained by a content provider e.g., a map developer. By way of example, the map developer can collect geographic data to generate and enhance the map database 108. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Also, remote sensing, such as aerial 
determining, via a processor, matching detected objects of the region in the surround- field sensor data and in the photographic satellite data (Dorum, figure 7, element 706, “Categorize pixels of the first image based on the probe data”; and Dorum, ¶[0053], “The processing server 102 may categorize pixels of the second image using pattern recognition. The processing server 102 may be trained using one or more images. The training images may include inferred or categorized target, non-target, and/or unknown pixels based on probe data, as discussed above. The processing server 102 may collect a feature vector for each categorized pixel. The feature vector may be a red-green-blue (RGB) value of a pixel square centered on the pixel of interest, for example a 32×32 pixel square. In this example 3072 feature values may be collected from the pixel window.”);
generating, via the processor, a transfer model from the matching detected objects, the photographic satellite data being transferable into the surround-field sensor data using the transfer model (Dorum, ¶[0086], “Generating map geometry and associated map data from aerial images and probe data allows for identification of targets, such as pixels from an aerial image in areas in which known georeferenced map geometry is insufficient in coverage or precision. The probe data allows for automatic pixel categorization of the aerial image. Additionally, the pixel categorized 
creating, via the processor, the localization map using of the transfer model using further photographic satellite data, the further photographic satellite data being converted into corresponding data of the localization map (Dorum, figure 7, element 710, “Generate a map geometry based on the pixel categorization of the first image”); and
wherein the ascertained matching objects form the transfer model (Dorum, ¶[0086], “Generating map geometry and associated map data from aerial images and probe data allows for identification of targets, such as pixels from an aerial image in areas in which known georeferenced map geometry is insufficient in coverage or precision. The probe data allows for automatic pixel categorization of the aerial image. Additionally, the pixel categorized images may be used in training for machine learning to identify target pixel in aerial images in the absence of probe data, allowing the processing of aerial images on a global scale to identify targets, such as roads, trails, paths or the like. The identified targets of the aerial images may be used to generate map geometries and generate or 
Dorum does not teach but Chen teaches
the photographic satellite data being transferable reciprocally into the surround-field sensor data using the transfer model (Chen, ¶[0003], “Systems/apparatuses and methods are provided for creating aerial images. In one embodiment, the method comprises receiving a three-dimensional point cloud image generated from an optical distancing system. The method further comprises receiving at least one two-dimensional street level image generated from at least one camera. The method further comprises colorizing the three-dimensional point cloud image with the at least one two-dimensional street level image, thereby forming a colorized three-dimensional point cloud image. The method further comprises projecting, using a processor, the colorized three-dimensional point cloud image onto a two-dimensional plane, and thereby forming a synthetic aerial image. In certain embodiments, the synthetic aerial image provides an aerial view that is occluded from view by a conventional aerial or satellite camera.”; this teaches the reverse relationship and therefore establishes a reciprocal relationship is possible).
Dorum does not teach but Hamer teaches
the photographic satellite data, including in the form of satellite photos, and the radar data of the mapping vehicle are merged (Hamer, page 1 of 
Dorum does not teach but Jenner teaches
matching objects ascertained in the photographic satellite data and in the radar data are determined (Jenner, which depicts matching a hurricane using satellite imaging data and radar imaging data).
It would have been obvious to a person having ordinary skill in the art to combine the method of Dorum with the method of Chen, the method of merging data of Hamer, and the method of matching data of Jenner.
It would have been obvious to combine the method of Dorum with the method of Chen, because this combination allows the resulting method to work regardless of the kind of data being input, resulting in a more robust and functional method.
It would have been obvious to combine the method of Dorum with the method of merging data of Hamer
It would have been obvious to combine the method of Dorum with the method of matching data of Jenner, because the combination of multiple data collection methods takes advantage of the benefits of both data collection methods and minimizes their disadvantages.
In all, the motivation to combine all of these aspects is that the combination results in much more robust data collection and data utilization, allowing the method to work even when one type of data is missing or of low quality.
Claims 7 and 8 are different embodiments of claim 1, and as a consequence they can be rejected using substantially the same arguments as for claim 1.
Regarding claims 2 and 3, repetition/iteration/duplication is a well-known principle in many different fields.  To arrive at claims 2 and 3, only duplication of different steps in the method of claim 1 needs to be added.  Legal precedent has established that mere duplication is a sufficient rationale for rejection under 35 U.S.C. 103.  The examiner notes that this is not a use of official notice.  It is instead a use of an obviousness rationale based on legal precedent.  See MPEP 2104.04.  Therefore, it would have been obvious to a person having ordinary skill in the art to duplicate the steps of claims 1 to form steps 2 and 3, since duplication has no patentable significance unless a new and unexpected result is produced, and none is claimed here. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Chen, Hamer, and Jenner as applied to claim 1 above, and further in view of Goedegebuure (NPL) and State Department.
Regarding claim 4, Dorum does not teach and Goedegebuure and State Department teach a method for creating a localization map for a vehicle, wherein
a manual classification is carried out for the reciprocal transfer of the photographic satellite data into the surround-field sensor data.
This manual classification must work two ways, and the NPL sources disclose both:
Manual classification using surround-field sensor data.  Goedegebuure discusses Google’s implementation of CAPTCHA methods to train artificial intelligence models by having computer users manually identify and classify objects, buildings, and vehicles from images (a form of surround-field data) taken at street level (Goedegebuure, “With a simple Captcha question, Google is training it’s Artificial Intelligence engine.  Through the help of hundreds of Captchas, the people taking the Captcha test will validate if an image is showing a certain scene.”, “Select all images with statues”, and “Select all images with a store front”).
The literature from the State Department discusses how analysts at the National Photographic Interpretation Center manually identified and classified objects, buildings, and vehicles from aerial images during the Cuban Missile Crisis (State Department, “Analysis and interpretation of the photographs at the National Photographic Intelligence Center revealed that three medium-range ballistic missile sites were being developed near San Cristobal, in Pinar del Rio province. Photo analysts counted eight 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorum in view of Chen, Hamer, and Jenner with the manual classification of sensor data and aerial or satellite imagery as taught by Goedegebuure and State Department, because this kind of manual classification is the simplest possible method to identify and organize the information in this context and has been practiced this way for a long time. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Chen, Hamer, Jenner, Goedegebuure, and State Department as applied to claim 4 above, and further in view of Diaz et al. (US 20100074555 A1), hereinafter known as Diaz.
Regarding claim 5, Dorum in view of Chen, Jamer, Jenner, Goedegebuure, and State Department do not teach but Diaz teaches a method for creating a localization map for a vehicle, wherein
wherein step e) is carried out with photographic satellite data of a mapping region (Diaz, ¶[0002], “Satellite images and/or aerial images show the surface of the earth at the instant at which they were taken. For this reason, the satellite and/or aerial image may contain information that is unwanted and not up-to-date, which must be filtered out of the satellite images and/or aerial images depending on their use. In particular, the use 
It would have been obvious to a person having ordinary skill in the art to combine the method of Dorum in view of Chen, Jamer, Jenner, Goedegebuure, and State Department with the photographic satellite data of Diaz, because satellite images can provide information that is otherwise unavailable from a ground-level perspective, enhancing the overall robustness of the method.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Chen, Hamer, Jenner, Goedegebuure, State Department, and Diaz as applied to claim 5 above, and further in view of Focke et al. (US 20120087546 A1), hereinafter known as Focke
Regarding claim 6, Dorum in view of Chen, Jamer, Jenner, Goedegebuure, State Department, and Diaz do not teach but Focke teaches a method for creating a localization map for a vehicle, wherein
the surround-field sensor of the mapping vehicle is a radar sensor (Focke, ¶[0033], “The apparatus has a surround-field monitoring system, which includes a plurality of cameras 302 and, additionally or alternatively, one or more radar, ultrasonic or lidar devices. In addition, the apparatus includes a generation device 306, a detection device 308, a localization device 310 having a position determination device 312, a fusion device 314 having a digital map 316 and access to the Internet 318, as well as an assignment device 320 having a symbol database 322.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Dorum in view of Chen, Hamer, Jenner, Goedegebuure, State Department, and Diaz with the radar device of Focke, because radar is a commonly-used instrument in the field of navigation and vehicle controls and radar in particular has the advantage of being able to sense through fog and other adverse conditions that visual instruments would have difficulty managing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda (US 9547796 B2) teaches a method to create a localization map that combines aerial photographs and surround-field sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667